Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 04/20/2022, this is a Notice of Allowance, wherein claims 1-20 are currently allowed in the instant application.
-. It is noted that applicant has amended claims 1, 11 and 20.
                             Allowable Subject Matter
After a further search and thorough examination of the present application, claims 1-20 are found to be allowable in view of the Applicant’s arguments and amendments filed on 04/20/2022 (see Applicant’s remarks, pages 6-7).
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for the indication of allowable subject matter: After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  A hypothetical prior art rejection would require impermissible hindsight reasoning.
The present application is directed to a non-obvious improvement over the following prior art references:
US 2010/0174514 to Melkumyan et al - which is directed to Gaussian processes would typically require such a dataset to be reduced in magnitude in order to reduce the computational complexity and data storage requirements. In other words, a prior art Gaussian process may discard most of the measured data to reduce the number of data points to be used for actually generating the terrain model. By way of example, known Gaussian processes may necessitate the sensor measurement dataset being reduced from millions of data points down to thousands of data points. [0059] Dimensionality reduction is used to reduce the number of data points that a data analysis uses and can be used for, for example, denoising, image compression or bio-informatics applications. Classification can be used, for example, for image recognition. Prediction methods can be used, for example, for forecasting in environmental sciences, e.g. for weather or pollution, for predicting failure times or rates of structures or devices, or for financial forecasting.
US 2013/0322728 to Jacobs et al - which is directed to [0043] FIG. 8 illustrates embedding of sparse data (a) from 3 to 2 dimensions using MDS, PCA, LLE, Isomap and diffusion maps (DfM). Neighborhood size for LLE and Isomap, respectively, were 5 and 10. Sigma for DfM was 0.2. Both linear methods (MDS and PCA) failed to preserve the sparse data structure in the reduced dimension. DfM was able to fully preserve the sparse data pattern in the embedding space. LLE successfully mapped the sparse data structure to the embedded space. Isomap also was able to preserve most of the data structure but was unable to correctly map all the blue color to the embedding space. [0053] As described herein, the methodology of the present invention is based in part on advanced machine learning techniques, and called "dimensionality reduction" (DR). Such a methodology preserves the prominent data structures and is useful for quantitatively integrating multimodal and multiparametric radiological images. Dimensionality reduction methods are a class of algorithms that use mathematically defined manifolds for statistical sampling of multidimensional classes to generate a discrimination rule of guaranteed statistical accuracy.

Thus, it is found that the application is now in condition for allowance.
Claims 1-20 are allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664